DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.

Applicants' arguments, filed September 23, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

The definition of R’1 and R’2 in claim 15 could be clearer with language such as that defining these same variables in claim 18 making it clear that these variables have 1 and R2. It is respectfully suggested that that language of claim 18 be used in claim 15 or that alternative language be used to set forth the possible values of R’1 and R’2.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrases "such as" and “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). What the possible values for variables such as when X is an alkaline earth metal is not clear because of the presence of this language. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 16, 18 – 28 and 31 were rejected under 35 U.S.C. 103 as being unpatentable over Baghdadli et al. (WO 2013/132062) in view of Kuzee et al. (US 2002/0082399). This rejection is MAINTAINED for the reasons of record set forth herein.
Baghdadli et al. discloses a cosmetic treatment for the treatment of keratin fibers that have not been artificially colored, particularly fibers such as hair, in which one of m(COOX)n as defined on p 5 that matches the definition of formula (I) of the instant claims that do not relate to the R1R2N group. The polysaccharide chain, represented by P, is more preferentially inulin (p 6, ln 1 – 9). The oxidation of the polysaccharide takes place according to known methods such as those involving peroxides such as reactive extrusion in the presence of peroxide (p 6, ln 13 onward). The oxidized polysaccharide may be present in amounts ranging from 0.01 – 10%, preferably 0.5% - 5%, by weight of the total composition (p 8, ln 9 – 12). The pH of the composition is generally in the range of 2 - 11, with a range of 4 – 8 being even better (p 8, ln 24 – 27). The compositions may also comprise one or more additives such as anionic, non-ionic, cationic or amphoteric polymers different from the polysaccharide; nacreous agents; opacifiers; dyes or pigments, which read on colorants; fragrances; vitamins; pro-vitamins; UV screening agents, which read on sunscreens; and preservatives (p 9, ln 20 – p 10, ln 2). The materials are used in a method in which the composition is applied to wet hair, the hair is left to dry, combed and then heat, such as from a straightening iron is applied (p 10, ln 20 – p 11, ln 23).  The heating can be carried out in the range of 45°C – 250°C, with a temperature of 180°C also being suitable (p 10, ln 20 - 22).
The presence of amino groups on the polysaccharide is not disclosed.
Kuzee et al. discloses the preparation of cationic derivatives of fructans such as inulin in which a nitrogen atom having substituents R1, R2 and R3 is bonded to one of 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate amino groups into the oxidized polysaccharides used in the method of Baghdadli et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kuzee et al. discloses that cationic oxidized polysaccharides can be used as cosmetic ingredients to moisturize the hair and the presence of the positively charge groups neutralizes excess negative charge on the hair. The cationic derivatives are compatible with oxidized polysaccharides such as those used in the method of Baghdadli et al. and the person of ordinary skill in the art would reasonably expect that the addition of such groups to the oxidized polysaccharides would further improve the properties of the polysaccharides applied to the hair and then heated. The amount of the polysaccharide present in the composition and the pH of the compositions would be routinely optimized within the ranges disclosed 

Applicants traverse this rejection on the grounds that one of ordinary skill in the art would not have been motivated [to] add a basic group to the oxidized polysaccharides of Baghdadli, as described in Kuzee, as this would make the acidic compositions of Baghdadli more basic and therefore unsatisfactory for the intended purpose. The inventive compositions in the examples of Baghdadli are more acidic than the comparative example with a more basic pH and considerably modified color of the lock of hair treated with this composition compared to the claimed compositions. The introduction of the basic group to the oxidized polysaccharide of Baghdadli would increase the pH of the compositions and render the prior art unsatisfactory for its intended purpose.
These arguments are unpersuasive. Baghdadli et al. discloses that the pH of the compositions can range from 2 – 11 with an “even better” range of 4 – 8 being the most narrow range disclosed (p 8, ln 24 – 27), and then goes on to state that the pH is adapted by using additional acidifying or basifying agents such as the those listed in the subsequent paragraphs. While the addition of amine groups to the oxidized polysaccharides of Baghdadli et al. might change the initial pH of a solution of the polysaccharide when prepared, the person of ordinary skill in the art can readily adjust the pH of the final composition to a value lying within the disclosed range by addition of 
Applicants also traverse on the grounds that the Office overstates what Kuzee et al. discloses and at best discloses a large genus of hydroxyalkylated, carboxymethylated and oxidized fructans that does not render obvious the recited subgenus of modified, oxidized amino polysaccharides. Baghdadli et al. provides no motivation to modify its polysaccharide as described in Kuzee. Kuzee provides no motivation to select the specifically disclosed polysaccharides for modification. The Office is using impermissible hindsight as the disclosures are insufficient to form the basis for a prima facie case of obviousness.
These arguments are unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). That each reference alone is insufficient to render the .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants request that the rejections below be held in abeyance until allowable subject matter is indicated.


Claims 15, 16, 18 – 28 and 31 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10,085,931 in view of Kuzee et al. (US 2002/0082399) optionally further in view of Baghdadli et al. (WO 2013/132062). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’931 recite a process for treating keratin fibers by application of a polymer having the formula P-(CHO)m(COOX)n wherein P = inulin and that matches the definition of formula (I) of the instant claims that do not relate to the R1R2N group 
The use of amino polysaccharides and the concentration of the polymer or other characteristics of the formulation (e.g., concentration, pH or additional components) is not claimed.
Kuzee et al. and Baghdadli et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add amino groups to the claimed polysaccharide used in the methods claimed in US’931. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kuzee et al. discloses that cationic oxidized polysaccharides can be used as cosmetic ingredients to moisturize the hair and the presence of the positively charge groups neutralizes excess negative charge on the hair. The cationic derivatives are compatible with oxidized polysaccharides such as those used in the method of Baghdadli et al. and the person of ordinary skill in the art would reasonably expect that the addition of such groups to the oxidized polysaccharides would further improve the conditioning properties of the polysaccharides applied to the hair and then heated.
Additionally, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the polysaccharide present in the composition and the pH of the compositions would be routinely optimized within the ranges disclosed by the prior art that overlap with the presently claimed ranged and overlapping ranges are prima facie obvious (see MPEP .

Claims 15, 16, 18 – 28 and 31 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 - 11 of U.S. Patent No. 10,857,087 in view of Kuzee et al. (US 2002/0082399) optionally further in view of Baghdadli et al. (WO 2013/132062). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’087 recite a process for protecting or conditioning keratin fibers by application of a polymer having the formula P-(CHO)m(COOX)n wherein P = inulin and that matches the definition of formula (I) of the instant claims that do not relate to the R1R2N group that are then heated to a temperature of at least about 170°C followed by an additional step (claim 27). These are the same active steps as the instant claims (instant claims 15, 26 and 27).
The use of amino polysaccharides and the concentration of the polymer or other characteristics of the formulation (e.g., concentration, pH or additional components) is not claimed.
Kuzee et al. and Baghdadli et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add amino groups to the claimed polysaccharide used in the methods claimed in US’087.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would 
Additionally, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the polysaccharide present in the composition and the pH of the compositions would be routinely optimized within the ranges disclosed by the prior art that overlap with the presently claimed ranged and overlapping ranges are prima facie obvious (see MPEP 2144.05). The artisan of ordinary skill would also readily determine if the presence of additional additives such as those disclosed by Baghdadli et al. would be appropriate for inclusion in the compositions applied to the hair.

Claims 15, 16, 18 – 28 and 31 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 - 13 of U. S. Patent No. 10,772,819 in view of Kuzee et al. (US 2002/0082399) optionally further in view of Baghdadli et al. (WO 2013/132062). This rejection is MAINTAINED for the reasons of record set forth herein.
m(COOX)n wherein P = inulin and that matches the definition of formula (I) of the instant claims that do not relate to the R1R2N group that are then heated to a temperature of at least about 170°C followed by an additional step (claim 30). These are the same active steps as the instant claims (instant claims 15, 26 and 27).
The use of amino polysaccharides and the concentration of the polymer or other characteristics of the formulation (e.g., concentration, pH or additional components) is not claimed.
Kuzee et al. and Baghdadli et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add amino groups to the claimed polysaccharide used in the methods claimed in US’819.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kuzee et al. discloses that cationic oxidized polysaccharides can be used as cosmetic ingredients to moisturize the hair and the presence of the positively charge groups neutralizes excess negative charge on the hair. The cationic derivatives are compatible with oxidized polysaccharides such as those used in the method of Baghdadli et al. and the person of ordinary skill in the art would reasonably expect that the addition of such groups to the oxidized polysaccharides would further improve the conditioning properties of the polysaccharides applied to the hair and then heated.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Nissa M Westerberg/Primary Examiner, Art Unit 1618